Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance

Claims 1, 3-20, 22 are allowed.

The following is a statement of reasons for the indication of allowable subject matter: Claims 1, 3-20, 22 are eligible under 35 USC 101.  The following combination of claimed elements of the independent claims that are included in the latest claim language integrates the recited judicial exception (i.e. commercial interaction, including advertising activities/behaviors, business relations and sales activities) into a practical application – i.e. modifying the user interface by displaying information describing the user interacting with the item listing in the user interface and presenting a plurality of options in the user interface, each of the plurality of options being selectable to dynamically modify the item listing as displayed at the client device during the browsing session/receiving input selecting one of the plurality of options/dynamically modifying the item listing during the browsing session based on the selected one of the plurality of options. Applicant’s Specification further describes the improvement and the technical solution that is provided by the claimed invention being implemented: “the listing modification system generates a modified item listing to be communicated for output at the client device. The modified item listing is selectively output to only the client device, such that other computing devices simultaneously accessing the item listing are not updated to display the modified item listing”, “This enables real time feedback describing a current manner in which users interact with an item listing and convenient controls for modifying the item listing in real time”, “by communicating user interaction information via the continuously streaming connection, …systems described herein advantageously do not require a network-based commerce system to store and analyze user behavior information, thereby significantly reducing network and computational resource overhead.”
Based on this disclosure, the Examiner considers this a clear recitation of a claimed invention and features that are directed to a practical application of the claimed invention, and therefore to patent-eligible subject matter. The Examiner notes that the above disclosure along with additional limitations that are included in the pending claim language, and based on the disclosure in the specification, it is clear that these steps are directed to patent-eligible subject matter.
Therefore, based on these findings of fact, the Examiner understands the claimed subject matter to be patent-eligible.


Govil (20170287000) teaches receiving additional user interaction data describing the user interacting with an item listing of the virtual marketplace during the browsing session at the client device/receiving user interaction data from a client device describing an identity of a user during the browsing session at the client device; however, it lacks the combination of claimed elements as claimed by the independent claims. 
Kumar (20120296682) teaches the user interacting with a virtual marketplace/displaying the identity of the user in a user interface at the computing device/modifying, by the computing device, the user interface by displaying information describing the user interacting with the item listing in the user interface; however, it lacks the combination of claimed elements as claimed by the independent claims. 
Doemling (20100082441) teaches presenting a plurality of options in the user interface/each of the options being selectable to dynamically modify the item listing during the browsing session; however, it lacks the combination of claimed elements as claimed by the independent claims.
When taken as a whole, the claims are not rendered obvious as the available prior art does not suggest or otherwise render obvious the noted features nor does the available prior art suggest or otherwise render obvious further modification of the evidence at hand. Such modifications would require substantial reconstruction relying solely on improper hindsight bias, and thus would not be obvious.

4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775.  The examiner can normally be reached on 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar, can be reached on (571) 270-7537.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


6/13/2022
/ALEXANDRU CIRNU/
Primary Patent Examiner, Art Unit 3622